[Cite as State v. Jones, 2013-Ohio-3331.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                      JUDGES:
                                                   Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                         Hon. Sheila G. Farmer, J.
                                                   Hon. Patricia A. Delaney, J.
-vs-
                                                   Case No. 13CA20
CHRISTOPHER MONTEZ JONES

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                       Appeal from the Richland County Common
                                               Pleas Court, Case Nos. 04CR0207,
                                               04CR267, and 04CR0881


JUDGMENT:                                      Affirmed


DATE OF JUDGMENT ENTRY:                         July 29, 2013


APPEARANCES:


For Plaintiff-Appellee                         For Defendant-Appellant


JAMES J. MAYER, JR.                            CHRISTOPHER JONES, PRO SE
PROSECUTING ATTORNEY                           c/o Belmont Correctional Institution
RICHLAND COUNTY, OHIO                          #621-618
                                               P.O. Box 540
By: JILL M. COCHRAN                            St. Clairsville, Ohio 43950
Assistant Richland County Prosecutor
38 South Park Street
Mansfield, Ohio 44902
Richland County, Case No. 13CA20                                                            2

Hoffman, P.J.


         {¶1}   Defendant-appellant Christopher Montez Jones appeals the January 30,

2013 Judgment Entry entered by the Richland County Court of Common Pleas denying

his motion to recalculate prior prison credit. Plaintiff-appellee is the state of Ohio.

                                    STATEMENT OF THE CASE1

         {¶2}   Appellant was convicted in three separate cases in the Richland County

Court of Common Pleas after entering pleas of guilty to the charges therein. In Case

No. 2004CR0207, Appellant entered a plea of guilty to one count of forgery, a fifth

degree felony, in violation of R.C. Section 2913.31(A)(3). In Case No. 2004CR0267,

Appellant entered a plea of guilty to one count of grand theft of a motor vehicle, a fourth

degree felony, in violation of R.C. 2913.02(A)(1); one count of forgery, a fourth degree

felony, in violation of R.C. 2913.31(A)(2); and one count of identity fraud, a third degree

felony, in violation of R.C. 2913.49(B)(2). In Case No. 2004CR0881, Appellant entered

a plea of guilty to one count of theft by deception, a fifth degree felony, in violation of

R.C. 2913 .02(A)(3).

         {¶3}   Upon journalization of Appellant's sentences in the above cases, the trial

court failed to properly memorialize the manner of conviction, that being Appellant's

entering a plea of guilty to the charges.

         {¶4}   On May 21, 2010, Appellant moved the trial court to revise/correct his

sentencing entries to comply with Criminal Rule 32(C) and State v. Baker, (2008), 119

Ohio St.3d 197, 893 N.E.2d 163, 2008–Ohio–3330 to include the manner of conviction.




1
    A rendition of the underlying facts is unnecessary for our resolution of this appeal.
Richland County, Case No. 13CA20                                                          3


       {¶5}   On June 2, 2010, the trial court granted Appellant's motion, issuing

amended sentencing entries to comply with Criminal Rule 32(C) and the Supreme

Court's holding in Baker, supra.

       {¶6}   On June 17, 2010, Appellant filed a notice of appeal from the June 2, 2010

resentencing entries. Via Opinion and Judgment Entry of March 11, 2011, this Court

found Appellant's pleas were not knowingly, intelligently and voluntarily entered,

reversing and remanding the matter to the trial court. See, State v. Montez, Fifth Dist.

No. 10CA75, 10CA76, 10CA77, 2010-Ohio-1202.

       {¶7}   On May 17, 2011, Appellant reentered pleas of guilty to the charges, and

the trial court immediately proceeded in resentencing Appellant.

       {¶8}   On December 21, 2011, Appellant appeared before the trial court for a

probation violation hearing, and the trial court sentenced Appellant to a total of six years

in prison. The trial court stated Appellant would be credited with any jail time due. In a

subsequent entry, the trial court credited Appellant with 152 days of jail time, but did not

credit Appellant with any prior prison time.

       {¶9}   On January 28, 2012, Appellant moved the trial court for additional jail

time credit. Via Judgment Entry of January 30, 2012, the trial court stated it did not

grant credit for time spent in prison, and the time would be computed by the Department

of Corrections.

       {¶10} On February 12, 2012, Appellant filed a motion for reduction of sentence,

which the trial court denied via Judgment Entry of July 11, 2012. Appellant filed an

untimely appeal from that entry.
Richland County, Case No. 13CA20                                                         4


       {¶11} On January 28, 2013, Appellant again moved the trial court to properly

recalculate his prior prison credit. Via Judgment Entry entered on January 30, 2013, the

trial court overruled Appellant's motion stating the court does not compute and grant

credit for time spent in prison.

       {¶12} It is from that judgment entry Appellant now appeals, assigning as error:

       {¶13} “I. THE TRIAL COURT ERRORED [SIC] BY REFUSING TO PROPERLY

CALCULATE APPELLANT’S PRIOR PRISON CREDIT.                      IGNORING THE OHIO

SUPREME COURTS RULING IN RANKIN, AND VIOLATING APPELLANT’S

FOURTEENTH AMENDMENT RIGHTS TO EQUAL PROTECTION OF THE LAW.”

                                                 I.

       {¶14} In the sole assignment of error, Appellant maintains the trial court erred in

refusing to recalculate and credit his prior prison time.

       {¶15} Under the doctrine of res judicata, a final judgment of conviction bars a

convicted defendant who was represented by counsel from raising and litigating in any

proceedings, except an appeal from that judgment, any defense or any claimed lack of

due process that was raised or could have been raised by the defendant at the trial,

which resulted in that judgment or conviction, or on an appeal from that judgment. State

v. Cole (1982), 2 Ohio St.3d 112. A defendant is barred from appealing issues which

were raised or could have been raised on direct appeal. State v. Fischer (2012), 128

Ohio St.3d 92.

       {¶16} On several occasions the trial court stated on the record the issue of

prison time calculation would be determined by the Ohio Department of Corrections.

Further, Appellant could have, but did not, properly appeal the trial court's previous
Richland County, Case No. 13CA20                                                       5


denial of his motions for prison time credit. Appellant had the opportunity to raise this

issue on direct appeal, but failed to do so. The doctrine of res judicata bars Appellant

from raising this issue anew. See also State v. Miller, 5th Dist. No. 2010–Ohio–2445,

State v. Foy, 5th Dist. No.2009–CA–00239, 2010–CA–00074, 2011–Ohio–3039.

      {¶17} Appellant’s sole assignment of error is overruled.

      {¶18} The January 30, 2013 Judgment Entry of the Richland County Court of

Common Pleas is affirmed.

By: Hoffman, P.J.

Farmer, J. and

Delaney, J. concur

                                            ___________________________________
                                            HON. WILLIAM B. HOFFMAN


                                            ___________________________________
                                            HON. SHEILA G. FARMER


                                            ___________________________________
                                            HON. PATRICIA A. DELANEY
Richland County, Case No. 13CA20                                                    6


             IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO
                          FIFTH APPELLATE DISTRICT


STATE OF OHIO                             :
                                          :
       Plaintiff-Appellee                 :
                                          :
-vs-                                      :        JUDGMENT ENTRY
                                          :
CHRISTOPHER MONTEZ JONES                  :
                                          :
       Defendant-Appellant                :        Case No. 13CA20


       For the reason stated in our accompanying Opinion, the January 30, 2013

Judgment Entry of the Richland County Court of Common Pleas is affirmed. Costs to

Appellant.




                                          ___________________________________
                                          HON. WILLIAM B. HOFFMAN


                                          ___________________________________
                                          HON. SHEILA G. FARMER


                                          ___________________________________
                                          HON. PATRICIA A. DELANEY